DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
 “Plane” is misspelled as “pane”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 20, taking Claim 7 as exemplary, states “multiple possible values” and “candidate values” where the claims seem to be describing a candidate value as an extension of a multiple value; however in the instant specification, para 0033, there is no further detail differentiating multiple possible values and a candidate value. After reviewing the instant specification, it appears that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190205043 A1), in further view of Oh (US 20180151251 A1) and Bernat (US 20200133492 A1).

Regarding Claim 1, Huang teaches an unbalanced plane management method, applicable to a data storage device, the data storage device comprising a non-volatile (NV) memory ([Huang Fig. 1] depicts NAND (i.e. non-volatile) memory device 110), the NV memory comprising a plurality of NV memory elements ([Huang Fig. 1] depicts a stack of NAND memory arrays (i.e. plurality of NV memory elements)), the plurality of NV memory elements comprising a plurality of blocks ([Huang Fig. 2] depicts a plurality of blocks across multiple planes and dies), the unbalanced plane management method comprising: setting an unbalanced plane number, wherein the unbalanced plane number is less than a maximum plane number ([Huang 0031] describes a minimum number of planes with a good block in the same position (i.e. unbalanced plane number) where the minimum number of planes is a percentage of available planes (i.e. less than a maximum)), and the maximum plane number represents a summation of numbers of respective planes of the plurality of NV memory elements ([Huang 0031]  describes the number of available planes (i.e. maximum number) of a die (i.e. NV memory element)); selecting at least one plane with a plane count calculated by subtracting the unbalanced plane number from the maximum plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane))); combining blocks of unselected planes into super blocks according to block numbers as indexes, wherein said super blocks correspond to said block numbers respectively ([Huang Fig. 5, 0058, 0054] describes establishing superblocks by using set of super block candidates that are not in the set of partial superblock candidates (i.e. unselected blocks are established as superblocks); describes a superblock being a set of blocks that share the same position in each plane in each die of a NAND array of a NAND device (i.e. superblocks correspond to block numbers)).
Huang does not teach recording at least one set of blocks of the at least one plane into a block skip table and recording a total capacity of all super blocks and the unbalanced plane number to generate a latest record of records of multiple types of storage capacity, for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks.
Oh teaches recording at least one set of blocks of the at least one plane into a block skip table ([Oh 0118, 0121] describes recording mapping information for victim super memory blocks in the bad group table, where the good blocks in the victim super memory blocks  are used to replace bad blocks in bad super memory blocks).
Huang and Oh are analogous art because they are from the same field of endeavor in block memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Huang and Oh before him or her to modify the super memory block system of Huang to include the bad group table of Oh. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the super memory block system of Huang to be more robust as there would be more options to replace bad blocks in super memory blocks as suggested by Oh. Therefore, it would have been obvious to combine Huang with Oh to obtain the invention as specified in the instant application claims. 
Huang and Oh do not teach recording a total capacity of all super blocks and the unbalanced plane number to generate a latest record of records of multiple types of storage capacity, for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks.
[Bernat Fig. 5, Fig. 7A, 0221] step 506 describes storing the segment height (i.e. unbalanced plane number) in metadata with associated data segment (containing a plurality of blocks) in order to create a data stripe to a determined size; although reference does not explicitly state saving total capacity size, a PHOSITA can see that the total capacity can be easily calculated as the size of the blocks in the data segment as well as the length of the data segment is known), for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks ([Bernat Fig. 5, 0219] 502 describes selecting a segment height in order to program data segment for desired data segment size).
Huang, Oh, and Bernat are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Huang, Oh, and Bernat before him or her to modify the super memory block system of Huang and Oh to include the flexibility of determining storage capacity as taught by Bernat. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the super memory block system of Huang and Oh to be more efficient there as the size and capacity of a storage region can be customized to best fit user needs. Therefore, it would have been obvious to combine Huang, Oh, and Bernat to obtain the invention as specified in the instant application claims. 

Regarding Claim 2, Huang, Oh and Bernat teach the unbalanced plane management method of Claim 1.
Further, Huang teaches a sub-array count of said one or more sub-arrays of the array is equal to the maximum plane number minus the unbalanced plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane)); therefore the size of the sub-array would be the size of a partial super block candidate that was selected as a result of the calculated threshold).
Huang and Bernat do not teach wherein the block skip table comprises at least one set of block skip indexes; and said at least one set of block skip indexes is an array, the array comprises one or more sub-arrays, and, wherein the size of the array is equal to the total number of said at least one set of blocks.
Oh teaches wherein the block skip table comprises at least one set of block skip indexes ([Oh Fig. 8B, 0121 depicts bad group table with super block indexes (shown in first column) across multiple planes and dies); and said at least one set of block skip indexes is an array ([Oh Fig. 8B, 0012] describes the bad group table that holds the victim super block having a matrix formation (i.e. an array)), the array comprises one or more sub-arrays ([Oh Fig. 8B, 0012] a sub-array may be defined as a chosen row of the table along with the plurality of columns), and, wherein the size of the array is equal to the total number of said at least one set of blocks ([Oh Fig. 8B, 0012] describes the row and column formation (each row corresponds to a victim super memory block), where it can be interpreted that the entire size of the table (i.e. array) is the sum of all victim super memory blocks (where each victim super memory block being a set of blocks)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the block skip table is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 6, Huang, Oh, and Bernat teach the unbalanced plane management method of Claim 1.

Bernat teaches wherein the records of said multiple types of storage capacities respectively correspond to multiple possible values of the unbalanced plane number ([Bernat Fig. 5, 0221] step 506 describes storing the segment height in metadata associated with data segments (i.e. different segment heights are multiple possible values of the unbalanced plane)), to allow a user to select a record corresponding to a possible value of said multiple possible values from the records of said multiple types of storage capacities based on demands ([Bernat Fig. 5, 0219] step 502 describes user selecting a segment height (i.e. record corresponding to possible value) based on erase block sizes (i.e. based on demand)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the record of multiple unbalanced plane numbers is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 7, Huang, Oh, and Bernat teach the unbalanced pane management method of Claim 6.
Huang and Oh do not teach wherein said multiple possible values represent multiple candidate values, and said possible value of said multiple possible values represents a candidate value of said multiple candidate values.
Bernat teaches wherein said multiple possible values represent multiple candidate values, and said possible value of said multiple possible values represents a candidate value of said multiple [Bernat 0031] describes selecting a segment height (i.e. multiple possible values or multiple candidate values)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1 as the record of multiple unbalanced plane numbers is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 8, a data storage device, comprising: a non-volatile (NV) memory ([Huang Fig. 1] depicts NAND (i.e. non-volatile) memory device 110), arranged to store information, wherein the NV memory comprises a plurality of NV memory elements ([Huang Fig. 1] depicts a stack of NAND memory arrays (i.e. plurality of NV memory elements)), and the plurality of NV memory elements comprises a plurality of blocks ([Huang Fig. 2] depicts a plurality of blocks across multiple planes and dies); and a controller, coupled to the NV memory ([Huang Fig. 1] depicts memory controller 115 connected to NAND memory device 110), the controller arranged to control operations of the data storage device, wherein the controller comprises: a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory via the controller ([Huang 0037] describes the controller including circuitry or firmware designed to parse or format host commands to device commands), wherein: the controller sets an unbalanced plane number ([Huang 0031] describes a minimum number of planes with a good block in the same position (i.e. unbalanced plane number) where the minimum number of planes is a percentage of available planes (i.e. less than a maximum)), wherein the unbalanced plane number is less than a maximum plane number representing a summation of numbers of respective planes of the plurality of NV memory elements ([Huang 0031]  describes the number of available planes (i.e. maximum number) of a die (i.e. NV memory element)); the controller selects at least one plane with a plane count calculated by subtracting the unbalanced plane number from the maximum plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane))); according to block numbers as indexes, the controller combines blocks of unselected planes into superblocks, wherein said superblocks are corresponding to said block numbers respectively ([Huang Fig. 5, 0058, 0054] describes establishing superblocks by using set of super block candidates that are not in the set of partial superblock candidates (i.e. unselected blocks are established as superblocks). 
Huang does not teach the controller recording at least one set of blocks of the at least one plane into a block skip table and recording a total capacity of all super blocks and the unbalanced plane number to generate a latest record of records of multiple types of storage capacity, for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks.
Oh teaches the controller recording at least one set of blocks of the at least one plane into a block skip table ([Oh 0118, 0121] describes recording mapping information for victim super memory blocks in the bad group table, where the good blocks in the victim super memory blocks  are used to replace bad blocks in bad super memory blocks).
Huang and Oh are analogous art because they are from the same field of endeavor in block memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Huang and Oh before him or her to modify the super memory block system of Huang to include the bad group table of Oh. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the super memory block system of Huang to be more robust as there would be more options to replace bad blocks in super memory blocks as  
Huang and Oh do not teach the controller recording a total capacity of all super blocks and the unbalanced plane number to generate a latest record of records of multiple types of storage capacity, for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks.
Bernat teaches recording a total capacity of all super blocks and the unbalanced plane number to generate a latest record of records of multiple types of storage capacity ([Bernat Fig. 5, Fig. 7A, 0221] step 506 describes storing the segment height (i.e. unbalanced plane number) in metadata with associated data segment (containing a plurality of blocks) in order to create a data stripe to a determined size; although reference does not explicitly state saving total capacity size, a PHOSITA can see that the total capacity can be easily calculated as the size of the blocks in the data segment as well as the length of the data segment is known), for further setting storage capacity configuration of the data storage device, wherein said all super blocks comprise said super blocks ([Bernat Fig. 5, 0219] 502 describes selecting a segment height in order to program data segment for desired data segment size).
Huang, Oh, and Bernat are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Huang, Oh, and Bernat before him or her to modify the super memory block system of Huang and Oh to include the flexibility of determining storage capacity as taught by Bernat. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the super memory block system of Huang and Oh to be more efficient there as the size and capacity of a storage region can be customized to best fit user needs. Therefore, it would have been obvious to combine Huang, Oh, and Bernat to obtain the invention as specified in the instant application claims. 

Further, Huang teaches a sub-array count of said one or more sub-arrays of the array is equal to the maximum plane number minus the unbalanced plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane)); therefore the size of the sub-array would be the size of a partial super block candidate that was selected as a result of the calculated threshold).
Huang and Bernat do not teach wherein the block skip table comprises at least one set of block skip indexes; and said at least one set of block skip indexes is an array, the array comprises one or more sub-arrays, and, wherein the size of the array is equal to the total number of said at least one set of blocks.
Oh teaches wherein the block skip table comprises at least one set of block skip indexes ([Oh Fig. 8B, 0121 depicts bad group table with super block indexes (shown in first column) across multiple planes and dies); and said at least one set of block skip indexes is an array ([Oh Fig. 8B, 0012] describes the bad group table that holds the victim super block having a matrix formation (i.e. an array)), the array comprises one or more sub-arrays ([Oh Fig. 8B, 0012] a sub-array may be defined as a chosen row of the table along with the plurality of columns), and, wherein the size of the array is equal to the total number of said at least one set of blocks ([Oh Fig. 8B, 0012] describes the row and column formation (each row corresponds to a victim super memory block), where it can be interpreted that the entire size of the table (i.e. array) is the sum of all victim super memory blocks (where each victim super memory block being a set of blocks)).


Regarding Claim 13, Huang, Oh, and Bernat teach the data storage device of Claim 8.
Huang and Oh do not teach wherein the records of said multiple types of storage capacities respectively correspond to multiple possible values of the unbalanced plane number, to allow a user to select a record corresponding to a possible value of said multiple possible values from the records of said multiple types of storage capacities based on demands
Bernat teaches wherein the records of said multiple types of storage capacities respectively correspond to multiple possible values of the unbalanced plane number ([Bernat Fig. 5, 0221] step 506 describes storing the segment height in metadata associated with data segments (i.e. different segment heights are multiple possible values of the unbalanced plane)), to allow a user to select a record corresponding to a possible value of said multiple possible values from the records of said multiple types of storage capacities based on demands ([Bernat Fig. 5, 0219] step 502 describes user selecting a segment height (i.e. record corresponding to possible value) based on erase block sizes (i.e. based on demand)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 9 as the record of multiple unbalanced plane numbers is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 14, Huang, Oh, and Bernat teach the data storage device of Claim 8.

Bernat teaches wherein said multiple possible values represent multiple candidate values, and said possible value of said multiple possible values represents a candidate value of said multiple candidate values ([Bernat 0031] describes selecting a segment height (i.e. multiple possible values or multiple candidate values)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 9 as the record of multiple unbalanced plane numbers is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 15, Huang teaches a controller of a data storage device, the data storage device comprising the controller ([Huang Fig. 1] depicts memory controller 115 connected to NAND memory device 110) and a non-volatile (NV) memory ([Huang Fig. 1] depicts NAND (i.e. non-volatile) memory device 110), the plurality of NV memory elements comprises a plurality of blocks ([Huang Fig. 2] depicts a plurality of blocks across multiple planes and dies); and the controller comprising: a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory via the controller ([Huang 0037] describes the controller including circuitry or firmware designed to parse or format host commands to device commands), wherein: the controller sets an unbalanced plane number ([Huang 0031] describes a minimum number of planes with a good block in the same position (i.e. unbalanced plane number) where the minimum number of planes is a percentage of available planes (i.e. less than a maximum)), wherein the unbalanced plane number is less than a maximum plane number representing a summation of numbers of respective planes of the plurality of NV memory elements ([Huang 0031]  describes the number of available planes (i.e. maximum number) of a die (i.e. NV memory element)); the controller selects at least one plane with a plane count calculated by subtracting the unbalanced plane number from the maximum plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane))); according to block numbers as indexes, the controller combines blocks of unselected planes into superblocks, wherein said superblocks are corresponding to said block numbers respectively ([Huang Fig. 5, 0058, 0054] describes establishing superblocks by using set of super block candidates that are not in the set of partial superblock candidates (i.e. unselected blocks are established as superblocks); 

Regarding Claim 16, Huang, Oh, and Bernat teach the controller of Claim 15.
Further, Huang teaches a sub-array count of said one or more sub-arrays of the array is equal to the maximum plane number minus the unbalanced plane number ([Huang 0031] does not explicitly state subtracting, however a person skilled in the art can see that subtracting the amount of available planes (i.e. maximum plane number) by the minimum number of planes (i.e. unbalanced plane number) will result in the criteria or threshold for selecting partial super block candidates (that is comprised of multiple planes (i.e. at least one plane)); therefore the size of the sub-array would be the size of a partial super block candidate that was selected as a result of the calculated threshold).
Huang and Bernat do not teach wherein the block skip table comprises at least one set of block skip indexes; and said at least one set of block skip indexes is an array, the array comprises one or more sub-arrays, and, wherein the size of the array is equal to the total number of said at least one set of blocks.
[Oh Fig. 8B, 0121 depicts bad group table with super block indexes (shown in first column) across multiple planes and dies); and said at least one set of block skip indexes is an array ([Oh Fig. 8B, 0012] describes the bad group table that holds the victim super block having a matrix formation (i.e. an array)), the array comprises one or more sub-arrays ([Oh Fig. 8B, 0012] a sub-array may be defined as a chosen row of the table along with the plurality of columns), and, wherein the size of the array is equal to the total number of said at least one set of blocks ([Oh Fig. 8B, 0012] describes the row and column formation (each row corresponds to a victim super memory block), where it can be interpreted that the entire size of the table (i.e. array) is the sum of all victim super memory blocks (where each victim super memory block being a set of blocks)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as the block skip table is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Regarding Claim 20, Huang, Oh, and Bernat teach the controller of Claim 15.
Huang and Oh do not teach wherein the records of said multiple types of storage capacities respectively correspond to multiple possible values of the unbalanced plane number, to allow a user to select a record corresponding to a possible value of said multiple possible values from the records of said multiple types of storage capacities based on demands
Bernat teaches wherein the records of said multiple types of storage capacities respectively correspond to multiple possible values of the unbalanced plane number ([Bernat Fig. 5, 0221] step 506 describes storing the segment height in metadata associated with data segments (i.e. different segment heights are multiple possible values of the unbalanced plane)), to allow a user to select a record corresponding to a possible value of said multiple possible values from the records of said [Bernat Fig. 5, 0219] step 502 describes user selecting a segment height (i.e. record corresponding to possible value) based on erase block sizes (i.e. based on demand)).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15 as the record of multiple unbalanced plane numbers is encapsulated in the combined system of Huang, Oh, and Bernat as previously described.

Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132